DETAILED ACTION
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21–28 and 35–40, drawn to a method.
II. Claims 29–34, drawn to a method.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, and/or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have different non-prior art issues; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


Requirement for Information Under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
(1) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “forming, by the computing device, a communication that includes content for communication over a network, the content having a digital rights management module embedded as part of the content to control, autonomous of the network through local execution of the digital rights management module, access to an item of a plurality of items included as part of the content by a user included as member of a same user population, the same user population defined using specified traits of a behavior,” as recited by new claim 21?
(2) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “identifying, by the computing device, a change in the specified traits of the behavior by the same user population, the change causing the digital rights management module to restrict the user from accessing the item of the content as the member of the same user population,” as recited by new claim 21?
(3) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “generating, by the 
(4) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “communicating, by the computing device, the update via the network, the update configuring the digital rights management module, autonomous of the network, to permit access to the item by the user due to inclusion as the member of the same user population having the change in the specified traits of the behavior,” as recited by new claim 21?
(5) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the specified traits of the behavior are not unique to the user and are usable to define the behavior of the user population as a whole such that a plurality of said users are likely to meet the specified traits,” as recited by new claim 22?
(6) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the digital rights management module is embedded as part of the content such that the plurality of portions are available offline to the digital rights management module autonomous of the network locally and without network access,” as recited by new claim 23?
(7) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the 
(8) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the first and second set of said traits are mutually exclusive such that the user that meets the first set of said traits cannot meet the second set of said traits,” as recited by new claim 25?
(9) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the identifying is performed by the computing device using machine learning,” as recited by new claim 26?
(10) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the specified traits describe: the user; an environment of the user; and a computing device employed by the user,” as recited by new claim 27?
(11) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the specified 
(12) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “receiving, by the computing device, content for communication over a network, the content having a digital rights management module embedded as part of the content to control,” as recited by new claim 29?
(13) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “determining, autonomous of the network through local execution of the digital rights management module by the computing device, a user is included as a member of a specific user population, the specific user population defined using specified traits of a behavior,” as recited by new claim 29?
(14) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “permitting, through local execution of the digital rights management module by the computing device autonomous of the network, access to an item of a plurality of items included as part of the content responsive to the determining,” as recited by new claim 29?
(15) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “detecting, through local execution of the digital rights management module by the computing device autonomous of the 
(16) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “restricting, through local execution of the digital rights management module by the computing device autonomous of the network, access to the item of the plurality of items included as part of the content responsive to the detecting,” as recited by new claim 29?
(17) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “receiving, by the computing device, an update to the specified traits of the behavior defined for the specific user population,” as recited by new claim 29?
(18) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “determining, through local execution of the digital rights management module by the computing device autonomous of the network subsequent to the receiving, the user is included as a member of a specific user population, the specific user population defined using the updated specified traits of a behavior,” as recited by new claim 29?
(19) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the 
(20) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the specified traits of the behavior are not unique to the user and are usable to define the behavior of the user population as a whole such that a plurality of said users are likely to meet the specified traits,” as recited by new claim 30?
(21) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the digital rights management module is embedded as part of the content such that the plurality of portions are available offline to the digital rights management module autonomous of the network locally and without network access,” as recited by new claim 31?
(22) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the digital rights management module is configured to control access such that access to a first said portion of the content is made available when a first set of said traits are met and access to a second said 
(23) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the first and second set of said traits are mutually exclusive such that the user that meets the first set of said traits cannot meet the second set of said traits,” as recited by new claim 33?
(24) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the specified traits describe: the user; an environment of the user; and a computing device employed by the user,” as recited by new claim 34?
(25) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “forming, by the computing device, a communication that includes content for communication over a network, the content having a digital rights management module embedded as part of the content to control, autonomous of the network through local execution of the digital rights management module, access to an item of a plurality of items included as part of the content based on membership in a same user population, the same user population defined using specified traits of a behavior,” as recited by new claim 35?
(26) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the 
(27) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “generating, by the computing device, an update to define the same user population as including the change in the specified traits of the behavior,” as recited by new claim 35?
(28) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “communicating the update via the network by the computing device, the update configuring the digital rights management module, autonomous of the network, to permit access to the item by the user due to inclusion as the member of the same user population having the change in the specified traits of the behavior,” as recited by new claim 35?
(29) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the specified traits of the behavior are not unique to individual users of the same user population and are usable to define the behavior of the same user population as a whole such that a plurality of said users are likely to meet the specified traits,” as recited by new claim 36?

(31) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the digital rights management module is configured to control access such that access to a first said portion of the content is made available when a first set of said traits are met and access to a second said portion of the content is made available when a second set of said traits are met,” as recited by new claim 38?
(32) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the first and second sets of said traits are mutually exclusive such that the user that meets the first set of said traits cannot meet the second set of said traits,” as recited by new claim 39?
(33) With reference to exact language used in the specification, and/or reference to exact language and/or reference numeral(s) used in the drawings, what precise portion(s) of the disclosure provides the written description and enablement support for “wherein the identifying is performed by the computing device using machine learning,” as recited by new claim 40?


/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685